DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first layer” and the “second layer” described in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US PG. Pub. 2021/0212208) in view of Kataoka et al. (US PG. Pub. 2007/0145584), and further in view of Wu et al. (US PG. Pub. 2020/0214128).

Regarding claim 1 – Shibata teaches a flexible printed circuit board (fig. 3A, 1 [paragraph 0073] Shibata states, “wiring circuit board 1 includes, for example, a flexible printed wiring board”) comprising: a base film (2 [paragraph 0074] Shibata states, “base insulating layer 2”) having an insulating property; and a plurality of interconnects (3) laminated to at least one surface side (upper side) of the base film (2), wherein the plurality of interconnects (3) includes a first interconnect (5 [paragraph 0076] Shibata states, “The conductive layer 3 includes a first wiring 5…a second wiring 7”) and a second interconnect (7) in a same plane (see fig. 3A), an average thickness (T2) of the second interconnect (7) being greater than an average thickness (T1) of the first interconnect (5 [paragraph 0096] Shibata states, “the thickness T2 of the second wiring 7 is thicker than the thickness T1 of the first wiring 5”), and wherein a ratio of the average thickness (T2) of the second interconnect (7) to the average thickness (T1) of the first interconnect (5) is greater than or equal to 1.5 and less than or equal to 50 ([paragraph 0096] Shibata states, “A ratio (T2/T1) of the thickness T2 of the second wiring 7 to the thickness T1 of the first wiring 5 is, for example, above 1, preferably 1.25 or more, more preferably 1.5 or more, further more preferably above 1.5, particularly preferably 1.6 or more, and for example, 100 or less, preferably 50 or less, more preferably 20 or less”; ideal range is stated as between 1.5 to 20).
 	Shibata fails to teach wherein each of the first interconnect and the second interconnect includes a conductive underlayer and a plating layer, the conductive underlayer being laminated to an upper surface of the base film and including a first layer and a second layer, the first layer being in contact with the base film and containing at least one selected from the group consisting of nickel, chromium, titanium, and silver, and the second layer being disposed on an upper surface of the first layer and containing copper as a main material, wherein an average interval of the first interconnects is greater than or equal to 3 um and less than or equal to 100 um, and an average interval of the second interconnects is greater than or equal to 5 um and less than or equal to 100 um, and wherein the average interval of the first interconnects is different from the average interval of the second interconnects.
 	Kataoka teaches a flexible printed board (fig. 1(J) [paragraph 0080] Kataoka states, “FPC (flexible printed circuit)”) having a first (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) and second interconnect (right interconnect 20 with seed layer 12); wherein each of the first interconnect and the second interconnect includes a conductive underlayer (seed layer 12 and layer 13 [paragraphs 0030-0031] Kataoka states, “12: base metal layer…13: sputtering copper layer”) and a plating layer (14 [paragraph 0032] Kataoka states, “14: plating copper layer”), the conductive underlayer (12 & 13) being laminated to an upper surface of the base film (11 [paragraph 0029] Kataoka states, “11: insulating film”) and including a first layer (12) and a second layer (13), the first layer (12) being in contact with the base film (11) and containing at least one selected from the group consisting of nickel, chromium ([paragraph 0044] Kataoka states, “nickel, chromium or an alloy thereof is preferably used to form the base metal layer 12”), titanium, and silver, and the second layer (13) being disposed on an upper surface of the first layer (12) and containing copper ([paragraph 0049] Kataoka states, “sputtering copper layer 13”) as a main material, wherein an average interval (W [paragraph 0060] Kataoka states, “distance W”) of the first interconnects (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval (W) of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having a first and second interconnect with specific thicknesses as taught by Shibata with the first and second interconnects have a conductive underlayer and a plating layer and the conductive underlayer comprised of a nickel or chromium lower layer and a copper upper layer and specific intervals between first and second interconnects as taught by Kataoka because Kataoka states, “The base metal layer 12 is formed on at least one surface of the insulating film 11 and serves to enhance adhesion between the insulating film and a conductive metal layer formed on the surface of the base metal layer 12” [paragraph 0043]. Having a small interval between the first and second interconnects allow for increased circuit density.
 	Wu teaches a flexible printed circuit board (fig. 9 [title] Wu states, “Display Panel, Flexible Circuit Board and Display Device”) having first interconnects (2P1 & 2P2 [paragraph 0035] Wu states, “first second-input pad 2P1, a second second-input pad 2P2”) and second interconnects (2P3 & 2P4 [paragraph 0054] Wu states, “third second-input pad 2P3, and a fourth second-input pad 2P4”) wherein the average interval (n12/n22 [paragraph 0054] Wu states, “interval distances between adjacent two first ends may successively include n11, n12, n13, n14”) of the first interconnects (2P1 & 2P2) is different ([paragraph 0054 & 0058] Wu states, “The interval distances between adjacent two first ends may successively include n11, n12, n13, and n14, which may gradually increase. The interval distances between adjacent two second ends may successively include n21, n22, n23, and n24, which may gradually increase”) from the average interval (n14/n24) of the second interconnects (2P3 & 2P4).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having the first and second interconnects made of specific layers having intervals within a specific micron range as taught by Shibata in view of Kataoka with the average interval of the first interconnects being different from the average interval of the second interconnects as taught by Wu because Wu states, “the interval distance between the input pads may increase, and the width of the input pad may increase. Thus, the area of the second-input pad may increase to further ensure the performance and reliability of the bonding connection…The short-circuit between adjacent two input pads caused by too small interval distance may be prevented, and at the same time, the too large overall width occupied by total input pads in the first direction caused by too large interval distance may be prevented” [paragraph 0055 & 0057].

Regarding claim 2 – Shibata in view of Kataoka and Wu teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (Kataoka; left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”), wherein an average line width of each of the first interconnects is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval of the first interconnects (left interconnects 20 with seed layer 12) is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 3 – Shibata in view of Kataoka and Wu teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said second interconnects (Kataoka; fig. 1(J), right interconnects 20 with seed layer 12), wherein an average line width of each of the second interconnects is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 4 – Shibata in view of Kataoka and Wu teach the flexible printed circuit board as claimed in claim 1, wherein a ratio of a minimum cross-sectional area of the second interconnect (Shibata; fig. 3A, 7 [paragraph 0098] Shibata states, “The cross-sectional area S2 of the second wiring 7 is the product (T2×W4) of the thickness T2 and the width W4, and specifically, is, for example, 100 μm.sup.2 or more, preferably 1,000 μm.sup.2 or more, and for example, 1 mm.sup.2 or less, preferably 0.1 mm.sup.2 or less”) in a thickness direction to a minimum cross-sectional area of the first interconnect (5 [paragraph 0080] Shibata states, “the first wiring 5 is the product (T1×W1) of the thickness T1 and the width W1, and specifically, is, for example, 0.1 mm.sup.2 or less, preferably, 0.025 mm.sup.2 or less, and for example, 1 μm.sup.2 or more, preferably, 100 μm.sup.2 or more”) in the thickness direction is greater than or equal to 0.5 and less than or equal to 200 ([paragraph 0098] Shibata states, “A ratio (S1/S2) of the cross-sectional area S1 of the first wiring 5 to the cross-sectional area S2 of the second wiring 7 is, for example, 0.01 or more, preferably 0.1 or more, and for example, 1 or less, preferably 0.95 or less”), the minimum cross-sectional area (S1) of the first interconnect (5) in the thickness direction being calculated by multiplying the average thickness (T1) of the first interconnect (5) by a minimum line width (W1) of the first interconnect (5), and the minimum cross-sectional area (S2) of the second interconnect (7) in the thickness direction being calculated by multiplying the average thickness (T2) of the second interconnect (7) by a minimum line width (W4) of the second interconnect (7).

Regarding claim 5 – Shibata in view of Kataoka and Wu teach the flexible printed circuit board as claimed in claim 1, wherein a ratio of the average thickness (Shibata; fig. 3A, T1 [paragraph 0079] Shibata states, “the thickness T1 of the first wiring 5 is, for example, 200 μm or less, preferably 100 μm or less, more preferably 50 μm or less, and for example, 1 μm or more”) of the first interconnect (5) to a minimum line width (W1 [paragraph 0080] Shibata states, “width W1 of the first wiring 5 is, for example, 1,000 μm or less, preferably 500 μm or less, and for example, 1 μm or more, preferably 5 μm or more”) of the first interconnect is greater than or equal to 0.3 and less than or equal to 5 (T1 = 1um & W1 = 1um, T1/W1 = 1), and wherein a ratio of the average thickness (T2 [paragraph 0096] Shibata states, “the thickness T2 of the second wiring 7 is, for example, 2 or more, preferably 5 or more, more preferably 10 or more, and for example, 300 or less”) of the second interconnect (7) to a minimum line width (W4 [paragraph 0097] Shibata states, “the width W4 of the second wiring 7 is, for example, 2 μm or more, preferably 10 μm or more”) of the second interconnect (7) is greater than or equal to 0.5 and less than or equal to 10 (T2 = 5um & W4 = 2um, T2/W4 = 2.5).

Regarding claim 9 - Shibata in view of Kataoka and Wu teaches the flexible printed circuit board as claimed in claim 1, wherein an average interval (Kataoka; fig. 1(J), W [paragraph 0060] Kataoka states, “distance W”) of the first interconnects (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) is greater than or equal to 5 um and less than or equal to 75 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval (W) of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 10 um and less than or equal to 75 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 10 - Shibata in view of Kataoka and Wu teaches the flexible printed circuit board as claimed in claim 1, wherein an average interval (Kataoka; fig. 1(J), W [paragraph 0060] Kataoka states, “distance W”) of the first interconnects (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) is greater than or equal to 10 um and less than or equal to 50 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval (W) of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 15 um and less than or equal to 50 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miyake et al. (US PG. Pub. 2002/0022385) discloses a connection structure and connection method of both circuit boards.
Monzen (US PG. Pub. 2004/0036833) discloses a flexible substrate, LCD module suing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847